DETAILED ACTION
This is an Office action based on application number 16/307,572 filed 6 December 2018, which is a national stage entry of PCT/US2017/036098 filed 6 June 2017, which claims priority to US Provisional Application No. 62/347,939 filed 9 June 2016. Claims 1, 3-14, 30-32, and 37-39 are pending. Claims 5-7, 12, and 30-35 are withdrawn from consideration due to Applicant’s election.
Amendments to the claims, filed 31 January 2022, have been entered into the above-identified into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The objection to claim 39, made of record in the previous Office action, is withdrawn due to Applicant’s amendments.
The 35 U.S.C. §112(b) rejection of claim 13, made of record in the previous Office action, is withdrawn due to Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-4, 8-9, 11, 14, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US Patent No. 6,607,831) (Ho) in view of Hiroshige et al. (WIPO International Publication No. WO 2011/158839 A1), Attenburrow et al. (US Patent Application Publication No. US 2008/0188583 A1) (Attenburrow), and Baetzold et al. (US Patent Application Publication No. US 2009/0004478 A1) (Baetzold), as evidenced by Kolb et al. (US Patent No. US 6,376,590 B2) (Kolb).

Regarding instant claims 1, 8-9, and 37, Ho discloses a multi-layered article comprising a first polyurethane layer and a second layer of a polymeric composition bonded to the first layer (Claim 1), wherein the second layer of a polymeric composition is selected from polyurethane/acrylic copolymers (i.e., a polyurethane acrylate) (Claim 9). Ho further discloses the second layer is a reaction product of a composition having carboxyl groups (i.e., the polyurethane/acrylic copolymers) and a crosslinking agent (col. 5, lines 51-56), which is construed to mean that the second layer of a polyurethane acrylate is crosslinked. Ho further discloses that the preferred product is a clear two layered film (col. 16, lines 9-10), which is construed to mean that both the first polyurethane layer and the second layer of a polymeric composition are transparent.
	Ho does not explicitly disclose the specific glass transition temperature and Tan Delta peak of the transparent cross-linked polyurethane acrylate layer. Further, Ho does not explicitly disclose the specific hardcoat layer. Ho does not explicitly disclose the folding properties of the film.
	However, Hiroshige discloses a curable resin composition having a loss tangent (tan δ) of 1.4 or less because a when such a resin composition is disposed between surfaces, the shift of position between said surfaces is prevented over time (paragraph prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Hiroshige further discloses that said curable resin composition comprises a urethane oligomer comprising acrylic groups (paragraphs [0008-0011]) (i.e., a polyurethane acrylate).
	Hiroshige further discloses that the curable resin composition contains a monomer component that lowers the glass transition temperature of the cured resin layer in order to improve flexibility (paragraph [0069]).
	Attenburrow discloses highly flexible polymer matrices having low glass transition temperature (Tg) (page 1, paragraph [0002]). Attenburrow further discloses that said polymer matrices comprise polymers selected from polyurethanes having UV-curable acrylate functional groups (page 5, paragraph [0057]) (i.e., polyurethane acrylates). Attenburrow further discloses that the cured polymers have a glass transition temperature of preferably below 0ºC (page 4, paragraph [0053]).
	Baetzold discloses a cured hardcoat composition disposed on a light transmissive substrate (page 1, paragraph [0005]). Baetzold further discloses that said light transmissive substrate is a polyurethane (page 6, paragraph [0064]). Baetzold teaches that said hardcoat composition provides a synergistic balance of flexibility and abrasion resistance (page 1, paragraph [0014]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to choose a polyurethane acrylate within scope of Ho that also has the loss tangent 
	As to the claimed folding properties, the prior art combination does not explicitly disclose that the display film passes a specific dynamic folding test at specific parameters. However, given that the scope of the prior art combination encompasses an embodiment that is substantially identical to the claims, one of ordinary skill in the art would necessarily conclude that the encompassed embodiment and the structure/composition of the claims have the same properties, which includes the claimed dynamic folding properties. Applicant’s original disclosure provides support for such a position as Applicant characterizes the ability to survive folding tests is achieved by the selection of a particular cross-linked polyurethane acrylate having a particular glass transition temperature, Tan Delta peak value, and thickness (see Specification at paragraph [0031]). Therefore, since the scope of the prior art combination encompasses such a structure and composition that is substantially identical to the claims, such an encompassed embodiment must have the requisite dynamic folding properties. Where the claimed and prior art products are identical or substantially identical in structure or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Hiroshige, Attenburrow, and Baetzold with Ho to obtain the invention as specified by the instant claims.

Regarding instant claim 3, Fig. 4 of Ho illustrates a multi-layered article comprising a first polyurethane layer <48>, a second polyurethane layer <47>, and a pressure-sensitive adhesive layer <46> (FIG. 4; col. 10, lines 50-54).

Regarding instant claim 4, Ho further discloses the multi-layered article includes an adhesive layer that is protected by a removable release liner (col. 11, lines 5-7).

Regarding instant claims 11 and 14, Ho further discloses the thickness of the polyurethane layer is in the range of about 0.0025 millimeters to about 0.075 millimeters, and the thickness of the of the second layer is typically in the range of about 0.0025 millimeters to about 0.075 millimeters (col. 8, lines 45-53).
	Baetzold further discloses that the hardcoat layer has a thickness of about 1 to 25 micrometers (page 7, paragraph [0076]).
prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 38, Attenburrow discloses highly flexible polymer matrices having low glass transition temperature (Tg) (page 1, paragraph [0002]). Attenburrow further discloses that said polymer matrices comprise polymers selected from polyurethanes having UV-curable acrylate functional groups (page 5, paragraph [0057]) (i.e., polyurethane acrylates). Attenburrow further discloses that the cured polymers have a glass transition temperature of preferably below 0ºC (page 4, paragraph [0053]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 39, the prior art combination discloses a display film comprising a transparent polymeric substrate layer that separates a transparent cross-linked polyurethane layer from a hard coat layer, as outlined in the rejection of claim 1, above.
	Ho does not explicitly disclose a hard coat layer comprising the specific inorganic oxide nanoparticles.
prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Baetzold further discloses that suitable zirconia particles have a high refractive index and are disclosed in US Patent No. 6,376,590 to Kolb (paragraph [0037]).
	Kolb provides evidence that zirconia particles have a refractive index of 1.9 (col. 14, lines 66-67).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to include, specifically, the hardcoat layer of Baetzold having zirconia nanoparticles there within on the polyurethane layer of Ho. The motivation for doing so would have been that, in addition to the added benefits of the hardcoat layer cited above, those hardcoat compositions containing zirconia have increased mechanical strength and durability.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Hiroshige, Attenburrow, and Baetzold as applied to claim 1 above, and further in view of Rukavina et al. (US Patent Application Publication No. US 2009/0280329 A1) (Rukavina).

Regarding instant claim 10, Ho in view of Hiroshige, Attenburrow, and Baetzold discloses the multi-layered article as cited in the rejection of claim 1, above, but does not explicitly disclose the haze and visible light transmission of the film.
	However, Rukavina discloses polyurethane coatings (Title) having good transparency and high optical quality, specifically those polyurethanes having a luminous transmittance of at least 80 percent and less than about 2 percent haze (page 13, paragraph [0401-0402]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to choose components within the scope of Ho in view of Hiroshige, Attenburrow, and Baetzold that also exhibit the transmittance and haze desired by Rukavina. The motivation for doing so would have been to produce multi-layered articles having good transparency and high optical quality.
	Therefore, it would have been obvious to combine Rukavina with Ho in view of Hiroshige, Attenburrow, and Baetzold to obtain the invention as specified by the instant claim.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Hiroshige, Attenburrow, and Baetzold as applied to claim 1 above, and further in view of Woo et al. (WIPO International Publication No. WO 2014/092422 A1) (Woo).

Regarding instant claim 13, Ho in view of Hiroshige, Attenburrow, and Baetzold discloses the multi-layered article as cited in the rejection of claim 1, above. Ho further discloses the thickness of the polyurethane layer is in the range of about 0.0025 millimeters to about 0.075 millimeters (col. 8, lines 45-53); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Ho further discloses that the first layer of polyurethane has free isocyanate groups that are capable of reacting with the crosslinking agent and carboxyl groups present in the second layer of a polymeric composition (Claim 1).
	Ho in view of Hiroshige, Attenburrow, and Baetzold does not explicitly disclose the specific yield stress value of the transparent polymeric substrate.
	However, Woo discloses transparent polyimide substrate having excellent scratch resistance, solvent resistance, optical properties and flexibility and low water permeability (page 4, paragraph [34]). Woo further discloses that said transparent polyimide substrate comprises a cured layer of polyisocyanate having isocyanate groups (page 2, paragraph [10]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the first polyurethane layer of Ho with the transparent polyimide substrate having a cured layer of polyisocyanate of Woo. The motivation for doing so would have 
	The prior art combination does not explicitly disclose the requisite yield stress value. However, in their original disclosure, Applicant discloses that the colorless polyimides disclosed in WO 2014/092422 are exemplary of the composition used to make the transparent polymer substrate (see Specification at page 15, paragraph [0086]). Therefore, since the prior art combination encompasses an embodied transparent polymeric substrate that is substantially identical to that of Applicant’s invention, one of ordinary skill in the art would expect the encompassed embodiment to have the same properties as the claims (i.e., the yield stress value). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Woo with Ho in view of Hiroshige, Attenburrow, and Baetzold to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s amendments, the grounds of rejection are altered. Applicant’s arguments regarding the prior art rejections, however, are unpersuasive.
Applicant contends that the prior art combinations fails to disclose or obviate all of the claimed limitations. Specifically, Applicant contends that one of ordinary skill in the art would not have looked to the disclosure of Hiroshige to combine with Ho to arrive at the presently claimed invention. Applicant contends that Hiroshige discloses that a reduced elastic modulus in combination with a specific loss tangent prevents the displacement of a display device over time. Conversely, Applicant contends that the display film of the claims demonstrates the claimed dynamic folding property when the cross-linked polyurethane acrylate layer has a modulus that is substantially higher than that of Hiroshige. Therefore, Applicant argues that the scope of the prior art does not necessarily encompass an embodiment that is substantially identical to the composition of the claims, and that the encompassed embodiment must have the same folding properties, and Applicant disagrees with the Examiner’s position that relies on such a conclusion.
	Applicant’s argument is unpersuasive. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, the claims do not recite cross-linked polyurethane acrylate layer having a specific modulus. Even further, Applicant’s original disclosure is silent with regard to a specific modulus necessary for the cross-linked polyurethane acrylate layer to exhibit the purported folding properties. The only disclosure of a modulus in Applicant’s original 
	As discussed in the prior art rejection above, although the prior art combination does not explicitly disclose that the display film passes a specific dynamic folding test at specific parameter, given that the scope of the prior art combination encompasses an embodiment that is substantially identical to the claims, one of ordinary skill in the art would necessarily conclude that the encompassed embodiment and the structure/composition of the claims have the same properties, which includes the claimed dynamic folding properties. Applicant’s original disclosure provides support for such a position as Applicant characterizes the ability to survive folding tests is achieved by the selection of a particular cross-linked polyurethane acrylate having a particular glass transition temperature, Tan Delta peak value, and thickness (see Specification at paragraph [0031]). Again, it is not readily apparent to one of ordinary skill in the art that the folding properties are dependent on the modulus value of the cross-linked polyurethane acrylate layer.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        02/08/2022